In a taxpayer’s action under section 51 of the General Municipal Law, to declare certain resolutions adopted by the Board of Trustees of the defendant Village of Patehogue to Be illegal and void, to enjoin proceedings to condemn certain real property, and for other relief, the plaintiffs appeal from the following three orders of the Supreme Court, Suffolk County: (1) An order dated June 14, 1962 which deified their motion for summary judgment; (2) an order dated September 28, 1961 which denied their motion for an injunction pendente lite; and (3) an order dated March 12, 1962 made upon reargument, which adhered to the original decision denying plaintiffs’ motion for an injunction pendente lite (see 219 N. Y. S. 2d 436). Appeal from order dated September 28, 1961 dismissed. Such order was superseded by the subsequent order of March 12, 1962, granting reargument and adhering to the original decision. Order of March 12, 1962 affirmed, with $10 costs and disbursements. Ho opinion. Order of June 14, 1962 affirmed, with $10 costs and disbursements. In our opinion, triable issues of fact are presented which preclude the *915granting of summary judgment. Beldoek, P. J., Kleinfeld, Christ and Hopkins, JJ., concur; Hill, J., not voting.